Citation Nr: 0707335	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
maxillary sinusitis prior to May 27, 1997.

2.  Entitlement to an initial rating in excess of 10 percent 
for maxillary sinusitis effective May 27, 1997.

3.  Entitlement to a disability rating in excess of 10 
percent for a left varicocele.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In pertinent part, a December 1996 rating 
decision which denied the veteran's claims of entitlement to 
service connection for hearing loss, vision problems, a skin 
condition, and for a bilateral ankle condition.  The RO also 
granted the veteran's claims for service connection for 
maxillary sinusitis, post-traumatic headaches, irritable 
bowel syndrome, and for bilateral knee arthralgia, evaluating 
each of these disabilities as zero percent disabling 
effective June 1, 1996 (the day after the date of the 
veteran's discharge from active service); granted the 
veteran's claims for service connection for tinnitus, 
bilateral pes cavus, and for a left varicocele, evaluating 
each of these disabilities as 10 percent disabling effective 
June 1, 1996; and granted the veteran's claim for service 
connection for a compression fracture, T-11, with wedge 
deformity of the anterior vertebral body ("back 
condition"), to 20 percent disabling effective June 1, 1996.  

The veteran appealed, seeking service connection for hearing 
loss, vision problems, a skin condition, a bilateral ankle 
condition, and for higher initial ratings for service-
connected maxillary sinusitis, post-traumatic headaches, 
irritable bowel syndrome, bilateral knee arthralgia, 
bilateral pes cavus, and for a back condition.  A claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, as in this 
case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554 (1993).  Here, the veteran did not express 
disagreement with the 10 percent rating assigned to his 
service-connected varicocele.  Instead, his representative 
submitted a statement in May 1997 requesting an increased 
rating for this disability.  Thus, the Board finds that only 
the present level of disability due to the service-connected 
left varicocele is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In a February 1998 rating decision, the RO granted the 
veteran's initial rating claim for maxillary sinusitis, to 10 
percent disabling, effective May 27, 1997.  The veteran and 
his representative were notified of this decision in March 
1998.  Because the initial rating assigned to the veteran's 
service-connected maxillary sinusitis does not represent the 
maximum rating available for this disability, his initial 
rating claim remains in appellate status.  See Fenderson, 
supra; AB v. Brown, 6 Vet App. 35 (1993).

In October 2000, the Board denied service connection for 
hearing loss, vision problems, a skin condition, a bilateral 
ankle condition, and also denied higher ratings for service-
connected maxillary sinusitis, post-traumatic headaches, 
irritable bowel syndrome, a bilateral knee condition, a left 
varicocele, pes cavus, and a back condition.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Veterans Court).  In March 2001, the Veterans Court 
vacated and remanded the Board's October 2000 decision only 
with respect to the denial of service connection for hearing 
loss, vision problems, a skin condition, and a bilateral 
ankle condition, and the denial of higher ratings for 
service-connected maxillary sinusitis, irritable bowel 
syndrome, bilateral knee arthralgia, a back condition, pes 
cavus, and a left varicocele.  Accordingly, the issue of 
service connection for post-traumatic headaches is no longer 
in appellate status.  

In August 2002, the Board denied the veteran's claims for 
service connection for hearing loss and also denied higher 
ratings for pes cavus and a left varicocele.  The Board 
remanded the veteran's service connection claims for vision 
problems, a skin disorder, and for a bilateral ankle 
condition, and his higher rating claims for maxillary 
sinusitis, irritable bowel syndrome, bilateral knee 
arthralgia, and a back condition to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  In February 2003, the Veterans Court vacated 
and remanded the Board's August 2002 decision with respect to 
the denial of service connection for hearing loss and higher 
ratings for pes cavus and a left varicocele.  The Board then 
remanded all of the veteran's pending claims in July 2003 to 
the RO/AMC.

The veteran withdrew his appeal for service connection for 
vision problems in a written statement submitted in August 
2003.  Accordingly, this issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2006).

In an October 2003 rating decision, the RO granted a higher 
initial rating for irritable bowel syndrome, to 10 percent 
disabling effective November 27, 2002.  See Fenderson, supra.  
The RO also granted service connection for a skin condition, 
which it characterized as separate skin disorders diagnosed 
as tinea cruris and intertrigo, evaluating each disorder as 
zero percent disabling (non-compensable) effective June 1, 
1996.  The veteran and his representative were notified of 
this decision in December 2003.  The veteran disagreed with 
the disability ratings assigned to his service-connected skin 
disorders in March 2004.  In a September 2004 rating 
decision, the RO recharacterized both service-connected skin 
disorders as a skin condition diagnosed as tinea cruris and 
intertrigo and evaluated it as 10 percent disabling effective 
June 1, 1996.  See 38 C.F.R. § 4.14 (2006) (prohibiting the 
evaluation of the same disability under various diagnoses).  

The veteran withdrew his appeal for a higher rating for a 
service-connected skin condition in a written statement on a 
VA Form 21-4138 submitted in September 2004.  Accordingly, 
this issue is no longer in appellate status.  See 38 C.F.R. 
§ 20.204.

In November 2004, the Board denied service connection for 
bilateral hearing loss and a bilateral ankle disorder, higher 
ratings for bilateral knee arthralgias, a back condition, pes 
cavus, and for a left varicocele.  The Board granted higher 
initial ratings for irritable bowel syndrome, evaluating it 
as 10 percent disabling from June 1, 1996, to November 26, 
2002, and as 30 percent disabling from November 27, 2002.  
Finally, the Board remanded the veteran's higher initial 
rating claims for maxillary sinusitis to the RO/AMC.  The 
veteran again appealed to the Veterans Court.  In August 
2006, the Veterans Court affirmed the Board's November 2004 
decision in all respects except for the denial of a higher 
rating for a left varicocele.

The Board notes that, pursuant to VA regulations, the veteran 
and his representative were notified of the Veterans Court's 
August 2006 decision by letter in November 2006.  They were 
given the opportunity to submit additional evidence and to 
waive agency of original jurisdiction (AOJ) jurisdiction over 
any additional evidence submitted within 90 days of the 
Veterans Court's decision.  In December 2006, the veteran's 
representative submitted a copy of the appellate brief that 
he had previously filed in the Veterans Court when he 
appealed the Board's November 2004 decision to that court.  
Because the Veterans Court only remanded the Board's denial 
of a higher rating for a service-connected left varicocele, 
the only valid argument that should be considered on remand 
relates to the issue of an increased rating for a left 
varicocele.  See 38 C.F.R. § 20.1304 (2006).

The issue of an increased rating in excess of 10 percent for 
a left varicocele is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

The veteran's service connected maxillary sinusitis has more 
closely approximated more than 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain and 
purulent discharge since the inception of the appeal.


CONCLUSIONS OF LAW

1.  For the time period prior to October 7, 1996, the 
criteria for a 10 percent rating, but no higher, for 
maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 
6501, 6513 (effective before October 7, 1996).

2.  For the time period beginning on October 7, 1996, the 
criteria for an initial 30 percent rating, but no higher, for 
maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 
6501, 6513 (effective before and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  A July 2003 RO letter 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
A March 2005 RO letter fully complied with the VCAA notice 
requirements, providing him notice that a staged rating was 
in effect and to submit any evidence in his possession that 
may pertain to his claim.  The claim was subsequently 
readjudicated in a December 2005 Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, No. 02-1077 slip op. 
at 5-6 (U.S. Vet. App. Dec. 21, 2006) (holding that an SSOC 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.

With respect to the Dingess requirements, the February 1998 
Statement of the Case (SOC) advised the veteran that a staged 
rating was in effect, and provided him the effective date of 
a change in regulatory criteria.  A March 2006 provided a 
more specific Dingess notice.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records, private 
treatment records, and VA medical records, including VA 
examination reports.  There is no identified evidence that 
has not been obtained.  Pursuant to a November 2004 request 
from the Board, the veteran was provided with comprehensive 
VA sinus examination in February 2005.  The report of the 
veteran's February 2005 VA sinus examination contains 
sufficient information to decide the issues on appeal.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating higher ratings 
than awarded by the Board.
 
Factual Background

On VA general medical examination in August 1996, the veteran 
reported a history of chronic sinusitis of 2-years duration 
that occurred 2 weeks out of 3.  His sinus pain usually 
surrounded his eye, but was separate from the type of 
headache he attributed to a prior motor vehicle accident.  
His headaches were usually frontal, occurred once or twice 
weekly, lasted one day in duration, and were not 
incapacitating.  He denied his symptoms were incapacitating, 
and were relieved somewhat with Nyquil.  He denied any 
allergy testing.  Physical examination showed no sinus 
tenderness and no significant abnormalities in the 
respiratory system.  A computerized tomography (CT) scan of 
the veteran's sinuses showed mild chronic maxillary 
sinusitis.  The diagnoses included mild chronic sinusitis, 
and head concussion with residual non-incapacitating 
headaches.

An RO rating decision in December 1996 granted service 
connection for maxillary sinusitis, and history of concussion 
with post-traumatic headaches.  The RO assigned initial 
noncompensable ratings effective June 1, 1996.

On VA sinus examination in March 1997, the veteran complained 
of chronic nasal congestion over the last several years and 
intermittently before that.  He denied receiving any 
antibiotics for bacterial sinusitis, but took Contact in the 
morning and Nyquil in the evening.  He had rhinorrhea and 
"lots" of post nasal drainage.  He also experienced frontal 
headaches several times a week.  Examination showed normal 
external nose and vestibule.  The nasal cavities showed no 
nasal discharge, but the mucosa was somewhat inflamed and 
erythematous.  There was mild maxillary sinus tenderness.  
Sinus x-rays showed normal paranasal sinuses.  The diagnoses 
were a history of chronic sinusitis and chronic rhinitis.

On VA brain examination in March 1997, the veteran reported 
increased frequency of headaches to two to three times per 
week.  He described three different types of headaches: 1) a 
frontal headache that moved backward with a tight sensation 
that lasted from one to two days, but could be relieved in an 
hour or two with rest and Tylenol; these headaches slowed him 
down but were not incapacitating; 2) a headache that moved 
from the back of his neck forward; and 3) infrequent and 
severe migraine-type headaches.  He denied having aura, 
lacrimation or rhinorrhea with his headaches, but he did have 
nasal congestion most of the time.  Examination, noting some 
mild maxillary tenderness, resulted in diagnoses of history 
of concussion; post-traumatic headaches; and possible sinus 
headache in addition to post-traumatic headaches.

In a statement received at the RO on May 27, 1997, the 
veteran's representative contended that the veteran's 
service-connected sinusitis had worsened and requested a 
higher initial rating for this disability.

On VA examination in November 1997, the veteran described 
sinus symptoms of drainage, sniffling, and stuffiness that 
were constant and did not fluctuate with the seasons.  He had 
a frontal headache that occurred once or twice a week.  He 
denied ever using antibiotics due to a sinus infection.  
Objective examination showed non-tender sinuses, some 
crusting on the nose, erythematous mucosa, and a clear 
throat.

VA neurology examination in November 1997 included the 
veteran's description of headaches occurring approximately 
once a week usually suppressed with aspirin or Motrin.  He 
had never been excused from work because of his headaches, 
and the frequency had been non-progressive.  Examination 
resulted in diagnoses of status post head injury with 
concussion but normal neurological examination, and 
posttraumatic musculoskeletal headaches.

An RO rating decision in February 1998 increased the 
evaluation for maxillary sinusitis to 10 percent disabling 
effective May 27, 1997.

On VA sinus examination in August 1998, the veteran 
complained of a constant stuffy, runny nose that had lasted 
for about 3-5 years that seemed to involve the maxillary and 
frontal sinuses.  He had some interference with breathing 
through the nose with exacerbations and occasionally, that 
was about once every other month, he had some yellow-green 
nasal discharge.  He denied any dyspnea at rest or on 
exertion.  His episodes of constant stuffiness and runny nose 
occurred about every 1-2 weeks.  He had recently been taking 
Claritin, but denied any "allergy-type" problems.  No 
periods of incapacitation had been noted.  Physical 
examination showed some slight blood staining over the right 
nasal septum that was slightly dried and nasal mucosa that 
was not injected.  He was diagnosed with episodes of 
sinusitis with probable nasal congestion and stuffiness.

On VA neurology examination in August 1998, the veteran 
described headaches that occurred one to three times per 
week, and migraines once every other month.  None of his 
headaches were prostrating.  Examination resulted in a 
diagnosis of headaches by history.

A review of the veteran's post-service private treatment 
records shows that, in November 1999, he complained of "a 
lot " of allergic rhinitis symptoms for several weeks, an 
intermittent cough, and congestion that had lasted for 2 
months.  Physical examination showed pretty edematous nasal 
membranes and a lot of open capillary beds of the nasal 
septum bilaterally.  The impressions included allergic 
rhinitis.  He was prescribed Allegra D.  In January 2000, he 
reported fever and congestion of 5-days duration.  
Examination showed edematous nasal membranes and indicated a 
diagnosis of sinusitis.  He was given a 14-day prescription 
of Ceftin and Entex-LA.

In December 2000, the veteran reported a sinus infection of 
1-months' duration.  He had some greenish nasal discharge.  
Objective examination showed sinuses tender to percussion in 
the maxillary area, turbinate hypertrophy in the nares, and 
some greenish nasal discharge.  The impressions included 
acute sinusitis and allergic rhinitis.  He was given a 14-day 
prescription of Augmentin and started on Nasonex.

On private outpatient treatment in January 2001, the veteran 
complained of sinus problems.  Objective examination showed 
that his turbinates were not obstructive but mildly 
hypertrophied and patent nares.  The assessment included 
allergic rhinitis/chronic sinusitis.  He was reinitiated to 
Allegra-D and a trial of Flonase.

The veteran reported that his allergic rhinitis was fairly 
well controlled on medication on private outpatient treatment 
in February 2001.  Objective examination showed patent nares 
and mild to moderate turbinate hypertrophy bilaterally.  The 
assessment included allergic rhinitis that was stable on 
medication.  

In March 2001, the veteran was treated for an instance of 
acute bronchitis.  Examination showed sinus tenderness to 
percussion and patent nares.  He was prescribed Histussin HC, 
Augmentin and Flonase.

A January 2002 VA clinical record included the veteran's 
report of nasal congestion, sore throat and drainage.  
Examination showed congested nasal mucosa with some drainage 
down the back of throat and moist mucous membranes.  His 
assessment was allergic rhinitis as the likely cause of sore 
throat and congestion.  He was prescribed Beclomethasone 
nasal spray to eliminate inflammation and irritation.

On private outpatient treatment in February 2002, the veteran 
stated that he was feeling quite well and that his allergies 
were "in check" with medication.  His medical history 
included perennial allergic rhinitis.  Objective examination 
showed nares with turbinate hypertrophy, and clear congestion 
right greater than left.  The assessment included perennial 
allergic rhinitis that was stable.

On private outpatient treatment in September 2002, the 
veteran complained of increasing sinus congestion over the 
last 3 days "beyond his usual allergic rhinitis symptoms" 
associated with some chest tightness, minimally to moderately 
productive cough, headaches, and body aches.  Objective 
examination showed nares with moderate turbinate hypertrophy, 
clear congestion, and paranasal sinuses that were tender to 
percussion.  The assessment included acute sinusitis and 
seasonal allergic rhinitis.  He was prescribed Augmentin and 
a trial of Synotia.  A prescription of Kenalog was to be 
considered if symptoms persisted.

On VA nose and sinus examination in November 2002, the 
veteran complained of a history of chronic rhinorrhea since 
service manifested by nasal stuffiness with chronic posterior 
white to green nasal drainage.  He also described occasional 
frontal headaches and itchy, watery eyes.  He treated his 
symptoms with antihistamines and nasal steroids with little 
effect.  Physical examination showed clear mucus, pink 
slightly erythematous nasal mucosa with some edema, good 
space lateral to the middle turbinate on both sides, and no 
polyps.  The impression was chronic rhinorrhea that was 
resistant to antihistamines and nasal steroids.  

The veteran complained of continued rhinitis symptoms on 
private outpatient treatment in November 2002.  He denied any 
headaches associated with his rhinitis symptoms.  The 
assessment included perennial allergic rhinitis.  He obtained 
a refill of Flonase that was effective in helping to 
alleviate his symptoms.

On private physical examination on December 4, 2002, the 
veteran reported taking Flonase and Allegra D for perennial 
allergic rhinitis.  Physical examination showed nasal 
turbinate hypertrophy and non-obstructive, pale mucosas.  
Diagnoses included stable migraine headaches, and perennial 
allergic rhinitis.

On private outpatient treatment in December 16, 2002, the 
veteran sought treatment for persistent right occipital 
headaches that radiated to the frontal area.  His pain was 
mainly paracervical and occipital radiating to the frontal 
area.  He denied any significant sinus congestions.  He was 
assessed with right greater occipital neuralgia treated with 
a nerve injection.  Objective examination showed nasal 
turbinate hypertrophy, pale, non-obstructive mucosa.  The 
impressions included perennial allergic rhinitis.  A December 
2002 CT scan showed normal paranasal sinus.

A January 2003 VA primary clinic note included the veteran's 
report that Flonase was "helping nicely" with his allergy 
symptoms.  Examination showed oral mucosa that was pink and 
moist without erythema or exudate.  His prescription of 
Allegra was refilled, and he was given an additional 
prescription of flunisolide nasal inhaler.

A May 2003 private physician statement summarized the 
veteran's sinusitis medications and amounts of visits as 
follows:

11-99 Allegra-D
1-4-00 - Ceftin + Entex-LA
12-00 - Nasonex + Augmentin
1-10-01 - Flonase + Allegra
2-9-01 - Flonase + Allegra
9-4-02 - Augmentin + Allegra

A September 2003 private allergy consultation found the 
veteran to have boggy nasal mucosal membranes with clear 
rhinorrhea resulting in partial nasal airway obstruction.  He 
was given a trial of Rhinocort AQ for rhinitis.

VA clinical records in June 2004 included the veteran's 
report that Claritin was not effective for his allergies, and 
wanting special permission to receive Allegra D which did 
work.  His non-formulary request was approved.  In July 2004, 
he reported having stopped taking flunidolide spray as 
causing irritation and being ineffective.  He was approved 
for Flonase.

On VA nose and sinus examination in February 2005, the 
veteran complained of constantly blowing his nose and 
experiencing rhinorrhea that was variably purulent and often 
involved crusting.  He experienced scabbing and crusting 
particularly within the right nasal passage.  He had 
difficulty breathing on an almost daily basis with nose 
interference.  He also experienced some very mild dyspnea on 
exertion, although he exercised regularly without difficulty.  
His symptoms were not affected by change in geographic 
locations.  He described episodes of recurrent acute 
sinusitis for which he had to undergo antibiotic treatment 
and essentially being affected with congestion and rhinorrhea 
365 days a year.  His symptoms varied from day to day from 
mild to severe; he described his severe symptoms as increased 
congestion and headaches with rhinorrhea and his mild 
symptoms as rhinorrhea with a minimal amount of congestion.  
He experienced headaches 3-4 times a month, but had some 
headaches that could last up to four days in a row in one 
week.  He described a 10/10 severity of headaches, but denied 
any significant days of incapacity in the past 12 months.  
However, he reported having lost approximately 2 days of work 
in the past 2 months due to his headaches.  His headaches had 
worsened in the past few months in terms of frequency and 
severity.  In addition to the rhinorrhea and congestion, he 
occasionally had watering, mattering and discharge of the 
eyes bilaterally.  His medications and treatment included 
Flonase and Allegra D on a daily basis that minimally helped 
to reduce the amount of rhinorrhea.  He also took a 
decongestant and, at times, would take over-the-counter 
medications such as Vicks, Nyquil, Tylenol, or ibuprofen.  He 
also took measures such as a steam shower or steam room to 
help open up his nasal passages.

On physical examination, there was no tenderness to palpation 
over the frontal and maxillary sinuses.  The veteran had 
boggy mucous membranes and somewhat atrophied turbinates in 
the nose with crusting and some evidence of some mucoid 
purulent discharge, and minimal clear posterior pharyngeal 
drainage in the throat.  He had "a sniffle throughout the 
examination" and was congested "in terms of the way he 
spoke with a somewhat nasal tone" and blowing his nose once 
or twice during the examination.  The diagnosis was chronic 
rhinosinusitis.

On VA outpatient treatment in June 2005, the veteran reported 
that his Flonase and Allegra were "not quite adequate to 
control the nasal congestion."  He was recommended to try 
Atrovent nasal spray.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

At the outset, the Board notes that the RO has service 
connected the veteran for maxillary sinusitis and has not 
made a distinction between the disease processes sinusitis 
and rhinitis.  Sinusitis is defined as the inflammation of a 
sinus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (27th 
ed. 1985).  Rhinitis is an inflammation of the mucous 
membrane of the nose.  DORLAND'S at 1460.  VA recognizes that 
the two conditions may co-exist with overlapping symptoms.  
61 Fed. Reg. 46720, 46727 (Sept. 5, 1996).  In this case, 
physicians have variously diagnosed the veteran with 
sinusitis, allergic rhinitis, and chronic "rhinosinusitis."  
As there has been no distinction made between the two 
conditions, the Board exercises the benefit of the doubt in 
favor of the veteran by attributing all signs and symptoms of 
sinusitis and rhinitis to service connected disability.  See 
generally Mittleider v. West, 11 Vet. App. 181 (1998).

The regulations for evaluation of respiratory disabilities, 
including sinusitis and allergic rhinitis, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised regulations may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Prior to October 7, 1996, the Rating Schedule provided a zero 
percent (non-compensable) rating for chronic maxillary 
sinusitis with only X-ray manifestations and mild symptoms.  
A 10 percent evaluation was assigned for moderate chronic 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  An evaluation of 30 percent was 
assigned for severe chronic sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulent discharge.  
Finally, the maximum evaluation of 50 percent was assigned 
for chronic sinusitis with either chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(effective prior to October 7, 1996).

The Rating Schedule also provided that chronic atrophic 
rhinitis was to be rated as 50 percent disabling if there was 
massive crusting and marked ozena, with anosmia.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (effective prior to October 7, 
1996).  With moderate crusting and ozena and atrophic 
changes, an evaluation of 30 percent was warranted.  A 10 
percent evaluation was warranted when there was definite 
atrophy of intranasal spaces and moderate secretion.

Effective October 7, 1996, the Rating Schedule provides that 
a zero percent (non-compensable) evaluation is assigned for 
chronic maxillary sinusitis that is detected by x-ray only.  
An evaluation of 10 percent disabling is available for 
sinusitis characterized by 1 or 2 incapacitating episodes per 
year and requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or 3 to 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An evaluation of 30 percent 
disabling is available for sinusitis characterized by 3 or 
more incapacitating episodes per year and required prolonged 
(lasting 4 to 6 weeks) antibiotic treatment or more than 6 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum evaluation of 50 percent disabling is 
available for sinusitis following radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).

The Rating Criteria also provides a 10 percent rating for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  A 30 percent rating requires 
polyps.  Id.

The evidence for the time period prior to May 27, 1997 
includes the veteran's lay report of sinusitis episodes 
occurring 2 weeks out of 3 associated with sinus pain, non-
incapacitating headaches and post-nasal discharge.  VA 
examinations in August 1996 and March 1997 were significant 
only for inflamed and erythematous mucosa and CT scan 
findings of mild chronic maxillary sinusitis.  There was no 
evidence of crusting or scabbing.  The veteran's sinusitis 
was confirmed by X-ray evidence, and he has provided lay 
report of discharge and sinus pain.  The Board exercises 
reasonable doubt in favor of the veteran by finding moderate 
symptomatology involving discharge and headaches since the 
inception of the appeal.  Thus, a 10 percent rating may be 
awarded under the version of Diagnostic Code 6513 in effect 
prior to October 7, 1996.  Clearly, the veteran's 
symptomatology was no more than moderate in degree absent 
incapacitating recurrences, crusting, ozena and atrophic 
changes.  Thus, a rating in excess of 10 percent under the 
schedular criteria in effect prior to October 7, 1996 is not 
warranted.

The Board finds, however, that the schedular criteria for a 
30 percent evaluation under Diagnostic Code 6513 have been 
met effective to the date of the change of law.  
Significantly, the regulatory change included criteria for 
evaluating sinusitis based upon the frequency of 
incapacitating and non-incapacitating episodes.  At his 
August 1996 VA examination, the veteran described symptoms of 
sinus pain and purulent discharge that occurred 2 weeks out 
of 3.  His descriptions of the frequency of symptoms have 
largely remained consistent throughout the appeal period, and 
are corroborated in part by later received clinical records.  
The veteran is deemed competent to describe symptoms such as 
sinus pain and purulent discharge.  38 C.F.R. § 3.159(a) 
(2006).  Applying the benefit of the doubt doctrine in favor 
of the veteran and the provisions of 38 C.F.R. § 4.7, the 
Board finds that the veteran's service connected maxillary 
sinusitis more closely approximates the criteria of more than 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge.  
Therefore, a 30 percent rating is granted effective to the 
date of regulatory change; October 7, 1996.  38 U.S.C.A. 
§ 5110(g) (West 2002).

The Board finds, however, that a disability rating in excess 
of 30 percent is not warranted under either the old or new 
criteria.  The record reflects that the veteran has never 
undergone sinus surgery, there is no evidence of massive 
crusting and marked ozena with anosmia, and there is no 
evidence of nasal polyps.  

Finally, as the RO determined in December 1998, the Board 
finds that referral to the Director, Compensation and Pension 
Service, for consideration of higher initial ratings for the 
veteran's service-connected maxillary sinusitis on an 
extraschedular basis is not warranted.  There is no objective 
evidence showing that the veteran's maxillary sinusitis has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran reported in February 2005 that he had been unable to 
work for 2 days in the prior 2 months due to headaches which 
he attributed to his service-connected maxillary sinusitis.  
His 30 percent rating contemplates loss of working time from 
exacerbations of illness.  38 C.F.R. § 4.1 (2006).  There is 
no evidence that the veteran's maxillary sinusitis has 
required any hospitalizations or that it otherwise rendered 
impractical application of the regular schedular standards.  
In sum, the application of the regular schedular standards 
adequately addresses the disability that the veteran 
experiences as a result of his maxillary sinusitis.

In summary, with application of the benefit of the doubt 
rule, the veteran is entitled to a 10 percent rating for 
maxillary sinusitis effective to the date of claim, and a 30 
percent rating effective to the date of the regulatory change 
on October 7, 1996.  In so deciding, the Board has deemed the 
veteran as competent to describe his physical symptoms and 
limitations and, in large part, have relied on his 
description of symptoms in awarding the increased initial 
ratings.  The preponderance of the lay and medical evidence 
is against higher ratings still.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).


ORDER

Entitlement to an initial 10 percent rating for maxillary 
sinusitis prior to October 7, 1996, is granted.

Entitlement to an initial 30 percent rating for maxillary 
sinusitis effective October 7, 1996 is granted.


REMAND

The veteran is service connected for a left varicocele that 
required surgical treatment in service.  He seeks 
compensation for symptoms of extreme tenderness that 
interferes with his sexual activity and work duties.  There 
is no specific rating criterion for evaluating a varicocele, 
and the RO has rated the service connected disability by 
analogy to an inguinal hernia.  The parties to the Joint 
Motion for Remand note that the veteran's claimed symptoms 
are not specifically addressed in the criteria for evaluating 
an inguinal hernia under Diagnostic Code 7338.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  See Nici v. 
Brown, 9 Vet. App. 494, 495 (1996) (citing STEDMAN'S MEDICAL 
DICTIONARY 1907 (26th ed.1995)).  Thus, it may be more 
appropriate to evaluate the disability by analogy to varicose 
veins under Diagnostic Code 7120.  In September 2003, the VA 
examiner noted the presence of both intertrigo and tinea 
cruris of the scrotum with satellite lesions in addition to 
the service-connected left varicocele.  Notably, pain, edema 
and skin changes are included in the criteria for evaluating 
varicose veins.  

The Board finds that the veteran should be advised of the 
criteria for evaluating varicose veins under Diagnostic Code 
7120, in effect prior to and after January 12, 1998.  
Thereafter, the veteran should be provided a comprehrensive 
VA examination to determine all signs and symptoms of service 
connected left varicocele.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the following: 
    a) the criteria for evaluating varicose 
veins under Diagnostic Code 7120, in 
effect prior to and after January 12, 
1998; and
    b) to submit any additional evidence 
and/or information pertinent to his claim.

2.  Schedule the veteran for VA urology 
examination to determine the nature and 
severity of service connected left 
varicocele.  The claim folder and a copy 
of this remand are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings are to be reported in detail.  
Following examination, the examiner should 
be requested to provide the following 
clinical findings:
	a) whether the left varicocele is 
visible, palpable and/or identified by 
inspection alone;
    b) whether the varicocele results in 
intermittent or persistent edema;
    c) whether any of the symptomatology is 
relieved by an appliance or treatment;
    d) whether any of the symptomatology 
could be relieved by operation or use of 
an appliance;
    e) whether there is resultant stasis 
pigmentation, eczema, subcutaneous 
induration and/or ulceration and, if so, 
the extent of such; and
    
    f) describe all functional limitations 
caused by service connected left 
varicocele.

To the extent that is possible, the 
examiner should distinguish symptoms and 
objective clinical findings attributable 
to the veteran's service-connected left 
varicocele and any symptoms and objective 
clinical findings due to any non-service-
connected disability that may be present, 
to include specifying whether intertrigo 
and tinea cruris of the scrotum with 
satellite lesions is part and parcel of 
service connected left varicocele.

3.  Thereafter, readjudicate the veteran's 
increased rating claim for a left 
varicocele.  In so doing, the RO should 
give consideration to rating the service 
connected left varicocele as analogous to 
varicose veins under Diagnostic Code 7120.  
In evaluating the veteran's disability, 
the RO should consider whether all 
functional impairment caused by service 
connected left varicocele is adequately 
addressed in the schedular evaluation and, 
if not, whether referral of the case to 
the Director of Compensation and Pension 
for extraschedular rating is warranted.  
If any benefit on appeal remains denied, 
furnish the veteran and his attorney a 
supplemental statement of the case and an 
appropriate period of time for a response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


